Exhibit 10.1
Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was
Filed Separately With The Securities And Exchange Commission.
PATENT AND TECHNOLOGY LICENSE AGREEMENT
     This thirty-nine (39) page AGREEMENT (“AGREEMENT”) is made on this 11th day
of September, 2006, by and between: (1) THE BOARD OF REGENTS (“BOARD”) of THE
UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”), an agency of the State of Texas, whose
address is 201 West 7th Street, Austin, Texas 78701, on behalf of THE UNIVERSITY
OF TEXAS M. D. ANDERSON CANCER CENTER (“UTMDACC”), a component institution of
SYSTEM; (2) THE HENRY M. JACKSON FOUNDATION FOR THE ADVANCEMENT OF MILITARY
MEDICINE, INC. (“HJF”), a Maryland tax-exempt corporation, whose address is 1401
Rockville Pike, Suite 600, Rockville Maryland 20852, on its own behalf and on
behalf of THE UNIFORMED SERVICES UNIVERSITY OF THE HEALTH SCIENCES (“USU”), an
institution of higher learning within the Department of Defense, an agency of
the United States Government, located at 4301 Jones Bridge Road, Bethesda,
Maryland 20814-4779; and (3) ADVANCED PEPTIDE THERAPEUTICS, INC., a Delaware
corporation having a principal place of business located at 9450 E Larkspur
Drive, Scottsdale, AZ 85260-8417 (“LICENSEE”).
RECITALS

A.   BOARD and US ARMY originally owned certain PATENT RIGHTS and TECHNOLOGY
RIGHTS related to JOINT INVENTION, as defined below, developed by employees of
UTMDACC and US ARMY.

B.   US ARMY transferred ownership of its interest in the PATENT RIGHTS and
TECHNOLOGY RIGHTS in the JOINT INVENTION to USU, which subsequently assigned its
ownership interest therein to HJF, which is the patent management and

1



--------------------------------------------------------------------------------



 



    licensing agent for USU; therefore, the PATENT RIGHTS and TECHNOLOGY RIGHTS
in JOINT INVENTION are jointly owned by BOARD and HJF.

C.   BOARD owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS related to BOARD
INVENTION, as defined below, developed by Constantin G. Ioannides and Bryan A.
Fisk, employees of UTMDACC.

D.   MARIA IOANNIDES, a co-inventor of BOARD INVENTION, was not an employee of
UTMDACC at the time BOARD INVENTION was created, but, as indicated on ATTACHMENT
A, has assigned all of her right, title and interest in BOARD INVENTION to
BOARD.

E.   BOARD, through UTMDACC, and HJF desire to have the LICENSED SUBJECT MATTER
developed in the LICENSED FIELD and used for the benefit of LICENSEE, BOARD,
SYSTEM, UTMDACC, HJF, the inventor(s), and the public as outlined in BOARD’s
Intellectual Property Policy.

F.   LICENSEE wishes to obtain a license from BOARD and HJF to practice LICENSED
SUBJECT MATTER.

     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained, the parties agree as follows:
I. EFFECTIVE DATE

1.1   This AGREEMENT is effective as of the date written above (“EFFECTIVE
DATE”), which is the date fully executed by all the parties.

II. DEFINITIONS

    As used in this AGREEMENT, the following terms have the meanings indicated:

2



--------------------------------------------------------------------------------



 



2.1   AFFILIATE means any business entity more than fifty percent (50%) owned by
LICENSEE, any business entity which owns more than fifty percent (50%) of
LICENSEE, or any business entity that is more than fifty percent (50%) owned by
a business entity that owns more than fifty percent (50%) of LICENSEE.

2.2   BOARD INVENTION means the discoveries, know-how, information and
inventions created by Constantin G. Ioannides, Bryan A. Fisk and Maria Ioannides
and further described in UTMDACC Invention Disclosure Report MDA94-022, entitled
“Cancer Therapies by HER-2 Peptides” and/or U.S. Patent No. 6,514,942.

2.3   JOINT INVENTION means the discoveries, know-how, information and
inventions created by Constantin G. Ioannides, Martin L. Campbell, Catherine O.
O’Brian and George Peoples and further described in UTMDACC Invention Disclosure
Report MDA 01-049, entitled “Induction of Tumor Immunity by Controlled
Modification of Amino Acid Side Chain Length Using Methyl/Methylene (CH2/CH3)”
and/or U.S. Provisional Application No. 60/362,778.

2.4   LICENSED FIELD for JOINT INVENTION (and all PATENT RIGHTS and TECHNOLOGY
RIGHTS relating thereto) means the use of the JOINT INVENTION only with HER
family (erb-B) peptides and only in the field of human therapeutics. JOINT
INVENTION may not be used in connection with any other peptides, including, but
not limited to, the modification of peptides other than HER family (erb-B)
peptides. LICENSED FIELD for BOARD INVENTION (and all PATENT RIGHTS and
TECHNOLOGY RIGHTS relating thereto) means the field of human therapeutics.

3



--------------------------------------------------------------------------------



 



2.5   LICENSED PRODUCTS means any product or service comprising any LICENSED
SUBJECT MATTER sold by LICENSEE or any AFFILIATE pursuant to this AGREEMENT.

2.6   LICENSED SUBJECT MATTER means inventions and discoveries covered by PATENT
RIGHTS or TECHNOLOGY RIGHTS within LICENSED FIELD.

2.7   LICENSED TERRITORY means worldwide.

2.8   MARKETING APPROVAL means the approval or authorization required for the
marketing of a LICENSED PRODUCT in the United States, the European Union or
other country within the LICENSED TERRITORY, such as the issuance of an approval
action by the United States Food and Drug Administration (“FDA”) on an NDA in
the United States, or the issuance of its equivalent by the European Medicines
Agency in the European Union.

2.9   NDA means a New Drug Application or Biologics License Application filed
with the FDA for MARKETING APPROVAL, or an equivalent application filed with any
equivalent agency or governmental authority outside of the United States.

2.10   NET SALES means the gross revenues received by LICENSEE or any AFFILIATE
from a SALE less sales discounts actually granted, sales and/or use taxes
actually paid, import and/or export duties actually paid, outbound
transportation actually prepaid or allowed, and amounts actually allowed or
credited due to returns (not exceeding the original billing or invoice amount),
all as recorded by LICENSEE in LICENSEE’s official books and records in
accordance with generally accepted accounting practices and consistent with
LICENSEE’s financial statements and/or regulatory filings with the United States
Securities and Exchange Commission, if any.

4



--------------------------------------------------------------------------------



 



2.11   PATENT RIGHTS means BOARD’s and HJF’s rights in information or
discoveries described in invention disclosures, or claimed in any patents,
and/or patent applications, whether domestic or foreign, and all divisionals,
continuations, continuations-in-part, reissues, reexaminations or extensions
thereof, and any letters patent that issue thereon as defined in Exhibit I
attached hereto.

2.12   PHASE II CLINICAL TRIAL means: (a) that portion of the drug development
and review process which provides for early controlled clinical trials conducted
to obtain preliminary data on the effectiveness of an investigational new drug
for a particular indication, as more specifically defined by the rules and
regulations of the FDA, including 21 C.F.R. § 312.21 or any future revisions or
substitutes therefor; or (b) a similar clinical trial in any national
jurisdiction other than the United States. Commencement of a PHASE II CLINICAL
TRIAL shall be deemed to occur upon the administration of LICENSED PRODUCT or
placebo to the first patient enrolled in the PHASE II CLINICAL TRIAL.

2.13   PHASE III CLINICAL TRIAL means: (a) that portion of the drug development
and review process in which expanded clinical trials are conducted to gather the
additional information about effectiveness and safety that is needed to evaluate
the overall benefit-risk relationship of an investigational new drug, as more
specifically defined by the rules and regulations of the FDA, including 21
C.F.R. § 312.21 or any future revisions or substitutes therefor; or; (b) a
similar clinical trial in any national jurisdiction other than the United
States. Commencement of a PHASE III CLINICAL TRIAL shall be deemed to occur upon
the administration of LICENSED PRODUCT or placebo to the first patient enrolled
in the PHASE III CLINICAL TRIAL.

5



--------------------------------------------------------------------------------



 



2.14   SALE or SOLD means the transfer or disposition of a LICENSED PRODUCT for
value to a party other than LICENSEE or AFFILIATE.

2.15   TECHNOLOGY RIGHTS means BOARD’s and HJF’s rights in any and all technical
information, know-how, processes, procedures, compositions, devices, methods,
formulae, protocols, techniques, software, designs, drawings, or data created by
the inventor(s) listed in Exhibit I at UTMDACC or the U S ARMY before the
EFFECTIVE DATE, which are not specifically claimed in PATENT RIGHTS but that are
necessary for practicing PATENT RIGHTS.

2.16   VALID CLAIM means a claim of: (a) any issued, unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal; or (b) any pending patent application that that has not been cancelled,
withdrawn or abandoned.

III. LICENSE

3.1   BOARD, through UTMDACC, and HJF hereby grant to LICENSEE a
royalty-bearing, exclusive license under LICENSED SUBJECT MATTER to manufacture,
have manufactured, use, import, offer to sell and/or sell LICENSED PRODUCTS
within LICENSED TERRITORY for use within LICENSED FIELD. This grant is subject
to Sections 14.2 and 14.3 hereinbelow, the payment by LICENSEE to UTMDACC of all
consideration as provided herein, the timely payment of all amounts due under
any related sponsored research agreement between UTMDACC and/or HJF and LICENSEE
in effect during this AGREEMENT, and is further subject to the following rights
retained by BOARD, UTMDACC and HJF to:

6



--------------------------------------------------------------------------------



 



  (a)   Publish the general scientific findings from research related to
LICENSED SUBJECT MATTER, subject to the terms of Article XI—Confidential
Information and Publication; and

  (b)   Use LICENSED SUBJECT MATTER for research, teaching, patient care, and
other educationally-related purposes.

3.2   LICENSEE may extend the license granted herein to any AFFILIATE provided
that the AFFILIATE consents in writing to be bound by this AGREEMENT to the same
extent as LICENSEE. LICENSEE agrees to deliver such contract to UTMDACC within
thirty (30) calendar days following execution thereof.

3.3   LICENSEE may grant sublicenses under LICENSED SUBJECT MATTER consistent
with the terms of this AGREEMENT provided that LICENSEE is responsible for its
sublicensees relevant to this AGREEMENT, and for diligently collecting all
amounts due LICENSEE from sublicensees. If a sublicensee pursuant hereto becomes
bankrupt, insolvent or is placed in the hands of a receiver or trustee,
LICENSEE, to the extent allowed under applicable law and in a timely manner,
agrees to use its best reasonable efforts to collect all consideration owed to
LICENSEE and to have the sublicense agreement confirmed or rejected by a court
of proper jurisdiction.

3.4   LICENSEE must deliver to UTMDACC a true and correct copy of each
sublicense granted by LICENSEE, and any modification or termination thereof,
within thirty (30) calendar days after execution, modification, or termination.

3.5   If this AGREEMENT is terminated pursuant to Article XIII-Term and
Termination, BOARD, UTMDACC and HJF agree to accept as successors to LICENSEE,
existing sublicensees in good standing at the date of termination provided that
each such

7



--------------------------------------------------------------------------------



 



    sublicensee consents in writing to be bound by all of the terms and
conditions of this AGREEMENT.

IV. CONSIDERATION, PAYMENTS AND REPORTS

4.1   In consideration of rights granted by BOARD and HJF to LICENSEE under this
AGREEMENT, LICENSEE agrees to pay UTMDACC the following:

  (a)   All reasonable out-of-pocket expenses incurred by UTMDACC and/or HJF in
filing, prosecuting, enforcing and maintaining PATENT RIGHTS, and all such
future expenses incurred by UTMDACC and/or HJF, for so long as, and in such
countries as this AGREEMENT remains in effect. UTMDACC will invoice LICENSEE
within thirty (30) calendar days of the EFFECTIVE DATE for such expenses
incurred as of that time and on a quarterly basis thereafter. The invoiced
amounts will be due and payable by LICENSEE within thirty (30) calendar days of
invoice; and     (b)   A nonrefundable license documentation fee in the amount
of [***]. This license documentation fee is due and payable as follows: [***]
shall be due and payable within thirty (30) days after the EFFECTIVE DATE; the
remaining amount of [***] shall be paid on or before the earlier of (1) the
first anniversary of the EFFECTIVE DATE, or (2) within thirty (30) days of
LICENSEE’s obtaining a commitment of at least seven million dollars
($7,000,000.00) in funding. This license documentation fee will not reduce the
amount of any other payment provided for in this ARTICLE IV; and

8



--------------------------------------------------------------------------------



 



  (c)   [***] shares of Common Stock of LICENSEE, par value $.0001 per share,
which shall be issued to BOARD and/or its designee(s) within sixty (60) days
after this AGREEMENT has been executed by all parties; and     (d)   The
following nonrefundable annual license maintenance fees or the total running
royalty set forth in Section 4.1(e)(ii) (said royalties being payable
quarterly), whichever is greater:     (i)   [***] due on the first anniversary
of the EFFECTIVE DATE;

  (ii)   [***] due on the second anniversary of the EFFECTIVE DATE;     (iii)  
[***] due on the third anniversary of the EFFECTIVE DATE;     (iv)   [***] due
on the fourth anniversary of the EFFECTIVE DATE; and     (v)   [***] due on the
fifth anniversary of the EFFECTIVE DATE; and

  (e)   Beginning the quarter following the fifth anniversary of the EFFECTIVE
DATE, LICENSEE shall pay UTMDACC, on a quarterly basis, the greater of: (i) an
annual minimum royalty of [***] (payable in four equal quarterly installments of
[***] each); or (ii) a running royalty (payable quarterly as set forth in
Section 4.3, below) which shall be equal to the combined total of all of the
following running royalties:

    (i) as to NET SALES of LICENSED PRODUCTS in a given jurisdiction covered by
at least one VALID CLAIM existing in such jurisdiction at the time of the
relevant SALE: (1) [***]% of the first [***] of such NET SALES; (2) [***]% of
the second [***] of such NET SALES; and (3) [***]% of all such NET SALES in
excess of [***]; and

9



--------------------------------------------------------------------------------



 



    (ii) as to NET SALES of any LICENSED PRODUCT in a given jurisdiction not
covered by any VALID CLAIM existing in such jurisdiction at the time of the
relevant SALE: (1) [***]% of the first [***] of such NET SALES; (2) [***]% of
the second [***] of such NET SALES, and (3) [***]% of all such NET SALES in
excess of [***]; and

  (f)   The following one-time milestone payments:

  (i)   Commencement of Phase III Clinical Trial for a LICENSED PRODUCT $ [***]
    (ii)   Filing of an NDA for a LICENSED PRODUCT $[***]     (iii)   Marketing
Approval of a LICENSED PRODUCT $[***]     (iv)   First SALE of a LICENSED
PRODUCT $[***]

      For purposes hereof, “Commencement” means administration of the first dose
to a human. Each of the foregoing milestone payments shall be made by LICENSEE
to UTMDACC within thirty (30) days of achieving the milestone event and shall
[***] reduce the amount of any other payment provided for in this ARTICLE IV;
and

  (g)   The following percentages of all consideration, other than research and
development money, due within thirty (30) days of receipt, received by LICENSEE
from either (i) any sublicensee pursuant to Sections 3.3 and 3.4 hereinabove, or
(ii) any assignee pursuant to Section 12.1 hereinbelow (in consideration for
UTMDACC and HJF allowing the assignment), including but not limited to,
royalties, up-front payments, marketing, distribution, franchise, option,
license, or documentation fees, bonus and milestone payments and equity
securities:

10



--------------------------------------------------------------------------------



 



  (i)   [***]% if sublicensed or assigned after the EFFECTIVE DATE but prior to
the commencement of a Phase II Clinical Trial;

  (ii)   [***]% if sublicensed or assigned after the commencement of a Phase II
Clinical Trial but prior to the commencement of a Phase III Clinical Trial;

  (iii)   [***]% if sublicensed or assigned after commencement of a Phase III
Clinical Trial, but prior to the filing of an NDA; and

  (iv)   [***]% if sublicensed or assigned after filing of an NDA.

4.2   If LICENSEE is obligated to pay running royalties to a third party to
avoid infringing such third party’s patent rights which dominate the PATENT
RIGHTS, as documented by a written opinion of LICENSEE’S outside patent counsel,
a copy of which is provided to UTMDACC, LICENSEE may reduce the running
royalties due UTMDACC by [***] of the running royalty rate actually being paid
to such third party, provided that the running royalty rate due UTMDACC will not
be reduced by more than [***] of the royalty rates specified in Section 4.1(e)
and in no event shall be less than [***].

4.3   Unless otherwise provided, all such payments are payable within thirty
(30) calendar days after March 31, June 30, September 30, and December 31 of
each year during the term of this AGREEMENT, at which time LICENSEE will also
deliver to UTMDACC a true and accurate report, giving such particulars of the
business conducted by LICENSEE and its sublicensees, if any exist, during the
preceding three calendar months under this AGREEMENT as necessary for UTMDACC to
account for LICENSEE’s payments hereunder. This report will include pertinent
data, including, but not limited to:

11



--------------------------------------------------------------------------------



 



  (a)   the accounting methodologies used to account for and calculate the items
included in the report and any differences in such accounting methodologies used
by LICENSEE since the previous report; and

  (b)   a list of LICENSED PRODUCTS produced for the three (3) preceding
calendar months categorized by the technology it relates to under PATENT RIGHTS
and whether or not it is covered by a VALID CLAIM; and

  (c)   the total quantities of LICENSED PRODUCTS produced by the categories
listed in Section 4.3(b); and

  (d)   the total SALES by the categories listed in Section 4.3(b); and

  (e)   the calculation of NET SALES by the categories listed in Section 4.3(b);
and

  (f)   the royalties so computed and due UTMDACC by the categories listed in
Section 4.3(b) and/or minimum royalties; and

  (g)   all consideration received from each sublicensee or assignee and
payments due UTMDACC; and

  (h)   all other amounts due UTMDACC herein. Simultaneously with the delivery
of each such report, LICENSEE agrees to pay UTMDACC the amount due, if any, for
the period of such report. These reports are required even if no payments are
due.

4.4   During the term of this AGREEMENT and for three (3) years thereafter,
LICENSEE agrees to keep complete and accurate records of its and its
sublicensees’ SALES and NET SALES in sufficient detail to enable the royalties
and other payments due hereunder to be determined. LICENSEE agrees to permit
UTMDACC or its representatives, at UTMDACC’s expense, to periodically examine
LICENSEE’s books, ledgers, and records

12



--------------------------------------------------------------------------------



 



    during regular business hours for the purpose of and to the extent necessary
to verify any report required under this AGREEMENT. If any amounts due UTMDACC
are determined to have been underpaid in an amount equal to or greater than five
percent (5%) of the total amount due during the period so examined, then
LICENSEE will pay the cost of the examination plus accrued interest at the
highest allowable rate.

4.5   Within thirty (30) calendar days following each anniversary of the
EFFECTIVE DATE, LICENSEE will deliver to UTMDACC a written progress report as to
LICENSEE’s (and any sublicensee’s) efforts and accomplishments during the
preceding year in diligently commercializing LICENSED SUBJECT MATTER in the
LICENSED TERRITORY and LICENSEE’s (and sublicensees’) commercialization plans
for the upcoming year. UTMDACC may provide copies of any progress, royalty or
other reports provided by LICENSEE to UTMDACC under this AGREEMENT in confidence
to HJF, which may provide the same in confidence to USU and/or US ARMY.

4.6   All amounts payable hereunder by LICENSEE will be paid in United States
funds without deductions for taxes, assessments, fees, or charges of any kind.
Checks are to be made payable to The University of Texas M. D. Anderson Cancer
Center, and sent by United States mail to Box 297402, Houston, Texas 77297,
Attention: Manager, Sponsored Programs or by wire transfer to:

    JPMorgan Chase Bank, N.A.
910 Travis
Houston, Texas 77002
SWIFT: [***]
ABA ROUTING NO: [***]
ACCOUNT NAME: [***]
ACCOUNT NO.: [***]

    REFERENCE: include title and EFFECTIVE DATE of AGREEMENT and type of payment
(e.g., license documentation fee, milestone payment, royalty [including

13



--------------------------------------------------------------------------------



 



    applicable patent/application identified by MDA reference number and patent
number or application serial number], or maintenance fee, etc.).

4.7   No payments due or royalty rates owed under this AGREEMENT will be reduced
as the result of co-ownership of LICENSED SUBJECT MATTER by BOARD and/or HJF,
and another party, including, but not limited to, LICENSEE.

V. SPONSORED RESEARCH

5.1   If LICENSEE desires to sponsor research for or related to the LICENSED
SUBJECT MATTER, and particularly where LICENSEE receives payments for sponsored
research pursuant to a sublicense under this AGREEMENT, LICENSEE (a) will notify
UTMDACC and/or HJF in writing of all opportunities to conduct this sponsored
research (including clinical trials, if applicable), (b) will solicit research
and/or clinical proposals from UTMDACC and/or HJF for this purpose, and (c) will
give good faith consideration to funding the proposals at UTMDACC and/or HJF.

VI. PATENTS AND INVENTIONS

6.1   If after consultation with LICENSEE, the parties agree that a new patent
application should be filed for LICENSED SUBJECT MATTER, UTMDACC will prepare
and file appropriate patent applications, and LICENSEE will pay the reasonable
cost of searching, preparing, filing, prosecuting and maintaining same. If
LICENSEE notifies UTMDACC that it does not intend to pay the cost of an
application, or if LICENSEE does not respond or make an effort to agree with
UTMDACC and HJF on the disposition of rights of the subject invention, then
UTMDACC may file such application at its own expense and LICENSEE’s rights to
such invention under this AGREEMENT shall terminate in their entirety. UTMDACC
will provide LICENSEE with a copy of the

14



--------------------------------------------------------------------------------



 



    application for which LICENSEE has paid the cost of filing, as well as
copies of any documents received or filed during prosecution thereof. The
parties agree that they share a common legal interest to get valid enforceable
patents and that LICENSEE will keep all privileged information received pursuant
to this Section confidential.

VII. INFRINGEMENT BY THIRD PARTIES

7.1   LICENSEE, at its expense, must enforce any patent exclusively licensed
hereunder against infringement by third parties and is entitled to retain
recovery from such enforcement. After reimbursement of LICENSEE’s reasonable
legal costs and expenses related to such recovery, LICENSEE agrees to pay
UTMDACC either: (a) the royalty detailed in Section 4.1(e) for any monetary
recovery that is for sales of LICENSED PRODUCTS lost due to the infringement and
related punitive damages; or (b) [***] of reasonable royalties awarded and
related punitive damages in any recovery in which the award is for reasonable
royalties. LICENSEE must notify UTMDACC in writing of any potential infringement
within thirty (30) calendar days of knowledge thereof. If LICENSEE does not file
suit against a substantial infringer within six (6) months of knowledge thereof,
then BOARD, UTMDACC and/or HJF (“ENFORCING PARTY or PARTIES”) may, at its sole
discretion, enforce any patent licensed hereunder on behalf of itself and
LICENSEE, with ENFORCING PARTY or PARTIES retaining all recoveries from such
enforcement, and/or reduce the license granted hereunder to non-exclusive.

7.2   In any suit or dispute involving an infringer, the parties agree to
cooperate fully with each other. At the request and expense of the party or
parties bringing suit, the other party or

15



--------------------------------------------------------------------------------



 



    parties will permit access during regular business hours, to all relevant
personnel, records, papers, information, samples, specimens, and the like in its
possession.

VIII. PATENT MARKING

8.1   LICENSEE agrees that all packaging containing individual LICENSED
PRODUCT(S), documentation therefor, and when possible for actual LICENSED
PRODUCT(S) sold by LICENSEE, AFFILIATES, and/or sublicensees of LICENSEE will be
permanently and legibly marked with the number of any applicable patent(s)
licensed hereunder in accordance with each country’s patent laws, including
Title 35, United States Code.

IX. INDEMNIFICATION AND INSURANCE

9.1   LICENSEE agrees to hold harmless and indemnify BOARD, SYSTEM, UTMDACC,
HJF, USU, US ARMY, and their Regents, officers, employees, students and agents
from and against any claims, demands, or causes of action whatsoever, costs of
suit and reasonable attorney’s fees, including without limitation, those costs
arising on account of any injury or death of persons or damage to property
caused by, or arising out of, or resulting from, the exercise or practice of the
rights granted hereunder by LICENSEE, its officers, its AFFILIATES or their
officers, employees, agents or representatives.

9.2   In no event shall BOARD, SYSTEM, UTMDACC, HJF, USU or US ARMY be liable
for any indirect, special, consequential or punitive damages (including, without
limitation, damages for loss of profits or expected savings or other economic
losses, or for injury to persons or property) arising out of, or in connection
with, this AGREEMENT or its subject matter, regardless of whether BOARD, SYSTEM,
UTMDACC, HJF, USU or US ARMY knows or should know of the possibility of such
damages.

16



--------------------------------------------------------------------------------



 



9.3   Beginning at the time when any LICENSED SUBJECT MATTER is being
distributed or sold (including for the purpose of obtaining regulatory
approvals) by LICENSEE or by a sublicensee, LICENSEE shall, at its sole cost and
expense, procure and maintain commercial general liability insurance in amounts
not less than $2,000,000 per incident and $2,000,000 annual aggregate, and
LICENSEE shall use reasonable efforts to have the BOARD, SYSTEM, UTMDACC, HJF,
USU, US ARMY, and their Regents, officers, employees, students and agents named
as additional insureds. Such commercial general liability insurance shall
provide: (i) product liability coverage; (ii) broad form contractual liability
coverage for LICENSEE’s indemnification under this AGREEMENT; and (iii) coverage
for litigation costs. The minimum amounts of insurance coverage required herein
shall not be construed to create a limit of LICENSEE’s liability with respect to
its indemnification under this AGREEMENT.

9.4   LICENSEE shall provide UTMDACC with written evidence of such insurance
within thirty (30) days of its procurement. Additionally, LICENSEE shall provide
UTMDACC with written notice of at least fifteen (15) days prior to the
cancellation, non-renewal or material change in such insurance.

9.5   LICENSEE shall maintain such commercial general liability insurance beyond
the expiration or termination of this AGREEMENT during: (i) the period that any
LICENSED SUBJECT MATTER developed pursuant to this AGREEMENT is being
commercially distributed or sold by LICENSEE or by a sublicensee or agent of
LICENSEE; and (ii) the five (5) year period immediately after such period.

17



--------------------------------------------------------------------------------



 



X. USE OF NAME

10.1   LICENSEE will not use the name of (or the name of any employee of)
UTMDACC, SYSTEM, BOARD, HJF, USU and/or US ARMY in any advertising, promotional
or sales literature, on its Web site, or for the purpose of raising capital
without the advance express written consent of the appropriate party secured
through:

    For UTMDACC, SYSTEM or BOARD:

    The University of Texas
M. D. Anderson Cancer Center, Legal Services
P.O. Box 301439, Unit 0537
Houston, TX 77230-1439
ATTENTION: Natalie Wright
Email: [***]

    For HJF:
The Henry M. Jackson Foundation for the Advancement of Military Medicine, Inc.
1401 Rockville Pike, Suite 600
Rockville, MD 20852
ATTENTION: General Counsel
Email: [***]

    For USU or US ARMY:
The Uniformed Services University of the Health Sciences
4301 Jones Bridge Road
Room A1030
Bethesda, MD 20814
ATTENTION: General Counsel
Email: [***]

    Notwithstanding the above, LICENSEE may use the name of (or name of employee
of) UTMDACC, SYSTEM or BOARD in routine business correspondence, or as needed in
appropriate regulatory submissions without express written consent.

XI. CONFIDENTIAL INFORMATION AND PUBLICATION

11.1   UTMDACC, HJF and LICENSEE each agree that all information contained in
documents marked “confidential” and forwarded to one party by another (i) are to
be received in strict confidence, (ii) are to be used only for the purposes of
this

18



--------------------------------------------------------------------------------



 



    AGREEMENT, and (iii) will not be disclosed by the recipient party (except as
required by law or court order), its agents or employees without the prior
written consent of the disclosing party, except to the extent that the recipient
party can establish by competent written proof that such information:

  (a)   was in the public domain at the time of disclosure; or

  (b)   later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns; or

  (c)   was lawfully disclosed to the recipient party by a third party having
the right to disclose it; or

  (d)   was already known by the recipient party at the time of disclosure as
substantiated by recipient’s written records; or

  (e)   was independently developed by the recipient party without use of the
disclosing party’s confidential information; or

  (f)   is required by law or regulation to be disclosed.

11.2   Each party’s obligation of confidence hereunder will be fulfilled by
using at least the same degree of care with the disclosing party’s confidential
information as it uses to protect its own confidential information, but always
at least a reasonable degree of care. This obligation will exist while this
AGREEMENT is in force and for a period of three (3) years thereafter.

11.3   UTMDACC and HJF each reserves the right to publish the general scientific
findings from research related to LICENSED SUBJECT MATTER, with due regard to
the protection of LICENSEE’s confidential information. UTMDACC or HJF (whichever
plans to publish) will submit the manuscript of its proposed publication to
LICENSEE at

19



--------------------------------------------------------------------------------



 



    least thirty (30) calendar days before publication, and LICENSEE shall have
the right to review and comment upon the publication in order to protect
LICENSEE’s confidential information. Upon LICENSEE’s request, publication may be
delayed up to sixty (60) additional calendar days to enable LICENSEE to secure
adequate intellectual property protection of LICENSEE’s confidential information
that would otherwise be affected by the publication.

XII. ASSIGNMENT

12.1   Except in connection with the sale of all of LICENSEE’s assets to a third
party, this AGREEMENT may not be assigned by LICENSEE without the prior written
consent of UTMDACC and HJF, which will not be unreasonably withheld or delayed.

XIII. TERM AND TERMINATION

13.1   Subject to Sections 13.3 and 13.4 hereinbelow, the term of this AGREEMENT
is from the EFFECTIVE DATE to the date upon which all PATENT RIGHTS have
expired, or all claims in the PATENT RIGHTS have been declared invalid or
unenforceable by a court or tribunal in a final decision not subject to further
appeal, or have been abandoned.

13.2   Any time after two (2) years from the EFFECTIVE DATE, BOARD or UTMDACC
have the right to terminate this license in any national political jurisdiction
within the LICENSED TERRITORY if LICENSEE, within ninety (90) calendar days
after receiving written notice from UTMDACC of the intended termination, fails
to provide written evidence satisfactory to UTMDACC that LICENSEE or its
sublicensee(s) has commercialized or is actively and effectively attempting to
commercialize a licensed invention in such jurisdiction(s). The following
definitions apply to Section 13.2: (a) “commercialize” means having SALES in
such jurisdiction; (b) “active attempts to

20



--------------------------------------------------------------------------------



 



    commercialize” means conducting an effective ongoing and active research,
development, manufacturing, marketing or sales program as appropriate, directed
toward obtaining regulatory approval, and/or production and/or SALES in any
jurisdiction, and has provided plans acceptable to UTMDACC, in its sole
discretion, to commercialize licensed inventions in the jurisdiction(s) that
UTMDACC intends to terminate.

13.3   Subject to any rights herein which survive termination, this AGREEMENT
will earlier terminate in its entirety:

  (a)   automatically, if LICENSEE becomes bankrupt or insolvent and/or if the
business of LICENSEE shall be placed in the hands of a receiver, assignee, or
trustee, whether by voluntary act of LICENSEE or otherwise; or

  (b)   upon thirty (30) calendar days written notice from UTMDACC, if LICENSEE
breaches or defaults on the payment or report obligations of ARTICLE IV, or use
of name obligations of ARTICLE X, unless, before the end of the such thirty
(30)-calendar day notice period, LICENSEE has cured the default or breach to
UTMDACC’s satisfaction, and so notifies UTMDACC, stating the manner of the cure;
or

  (c)   upon thirty (30) calendar days written notice from UTMDACC, if LICENSEE
fails to commence a Phase II Clinical Trial or Phase III Clinical Trial in the
United States or the European Union within twenty four (24) months of the
EFFECTIVE DATE, unless, before the end of such thirty (30) day period, LICENSEE
provides evidence satisfactory to UTMDACC that it has commenced the Clinical
Trial; or

21



--------------------------------------------------------------------------------



 



  (d)   upon thirty (30) calendar days written notice from UTMDACC, if LICENSEE
fails to acquire at least seven million dollars ($7,000,000.00) in funding
(whether by debt, equity, merger, reverse merger, grant, corporate partnering or
sublicensing) and provides evidence of same to UTMDACC within twelve (12) months
of the EFFECTIVE DATE; or     (e)   upon ninety (90) calendar days written
notice from UTMDACC if LICENSEE breaches or defaults on any other obligation
under this AGREEMENT, unless, before the end of the such ninety
(90) calendar-day notice period, LICENSEE has cured the default or breach to
UTMDACC’s satisfaction and so notifies UTMDACC, stating the manner of the cure;
or     (f)   at any time by mutual written agreement between LICENSEE, UTMDACC
and HJF upon one hundred eighty (180) calendar days written notice to all
parties and subject to any terms herein which survive termination; or     (g)  
if Section 13.2 is invoked; or     (h)   if LICENSEE has defaulted or been late
on its payment obligations pursuant to the terms of this AGREEMENT on any two
(2) occasions in a twelve (12) month period.

13.4   Upon termination of this AGREEMENT:

  (a)   nothing herein will be construed to release any party of any obligation
maturing prior to the effective date of the termination; and     (b)   LICENSEE
covenants and agrees to be bound by the provisions of Articles IX
(Indemnification and Insurance), X (Use of Name) and XI (Confidential
Information and Publication) of this AGREEMENT; and

22



--------------------------------------------------------------------------------



 



  (c)   LICENSEE may, after the effective date of the termination, sell all
LICENSED PRODUCTS and parts therefor that it has on hand at the date of
termination, if LICENSEE pays the earned royalty thereon and any other amounts
due pursuant to Article IV of this AGREEMENT; and     (d)   Subject to
Section 13.4(c), LICENSEE agrees to cease and desist any use and all SALE of the
LICENSED SUBJECT MATTER and LICENSED PRODUCTS upon termination of this
AGREEMENT; and     (e)   LICENSEE grants to BOARD, UTMDACC and HJF a
nonexclusive royalty bearing license with the right to sublicense specific
fields of use outside of the LICENSED FIELD to others with respect to
improvements made by LICENSEE (including improvements licensed by LICENSEE from
third parties) in the LICENSED SUBJECT MATTER. LICENSEE, UTMDACC and HJF agree
to negotiate in good faith the royalty rate for the nonexclusive license.
BOARD’s, UTMDACC’s and HJF’s right to sublicense others hereunder is solely for
the purpose of permitting others to develop and commercialize the entire
technology package.

XIV. WARRANTY: SUPERIOR-RIGHTS

14.1   Except for the rights, if any, of the Government of the United States of
America as set forth below and subject to the limitations set forth in
Section 14.2, BOARD and HJF represent and warrant their belief that (a) they are
the owners of the entire right, title, and interest in and to LICENSED SUBJECT
MATTER, (b) they have the sole right to grant licenses thereunder, and (c) they
have not knowingly granted licenses thereunder to any other entity that would
restrict rights granted hereunder except as stated herein.

23



--------------------------------------------------------------------------------



 



14.2   As more specifically set forth in ATTACHMENT A, Maria Ioannides has
assigned her right, title and interest as a co-inventor of BOARD INVENTION to
BOARD, and has represented and warranted to BOARD that her interest in the BOARD
INVENTION is not obligated to a third party and that she is free to transfer her
interest in the BOARD INVENTION to BOARD. BOARD and UTMDACC do not represent or
warrant the extent of Maria Ioannides’ interest in BOARD INVENTION. BOARD’s
rights and interest in any Patent Rights, Technology Rights and/or Licensed
Subject Matter as a result of Maria Ioannides being a co-inventor thereof are
limited to the rights granted to the BOARD by Maria Ioannides in ATTACHMENT A.

14.3   LICENSEE understands that the LICENSED SUBJECT MATTER may have been
developed by an employee or employees of, or under a funding agreement with the
Government of the United States of America and, if so, that the Government may
have certain rights relative thereto. This AGREEMENT is explicitly made subject
to the Government’s rights under any such agreement and any applicable law or
regulation, including P.L. 96-517 as amended by P.L. 98-620. To the extent that
there is a conflict between any such agreement, applicable law or regulation and
this AGREEMENT, the terms of such Government agreement, applicable law or
regulation shall prevail. In addition, the Government retains the right to use
the INVENTION and/or PATENT RIGHTS for noncommercial research purposes. LICENSEE
agrees that LICENSED PRODUCTS used or SOLD in the United States will be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the GOVERNMENT.

14.4   LICENSEE understands and agrees that BOARD, UTMDACC and HJF by this
AGREEMENT, make no representation as to the operability or fitness for any use,
safety,

24



--------------------------------------------------------------------------------



 



    efficacy, approvability by regulatory authorities, time and cost of
development, patentability, and/or breadth of the LICENSED SUBJECT MATTER.
BOARD, UTMDACC and HJF, by this AGREEMENT, also make no representation as to
whether any patent covered by PATENT RIGHTS is valid or as to whether there are
any patents now held, or which will be held, by others or by BOARD, UTMDACC or
HJF in the LICENSED FIELD, nor do BOARD, UTMDACC and HJF make any representation
that the inventions contained in PATENT RIGHTS do not infringe any other patents
now held or that will be held by others or by BOARD or HJF.

14.5   LICENSEE, by execution hereof, acknowledges, covenants and agrees that
LICENSEE has not been induced in any way by BOARD, SYSTEM, UTMDACC, HJF or
employees thereof to enter into this AGREEMENT, and further warrants and
represents that (a) LICENSEE has conducted sufficient due diligence with respect
to all items and issues pertaining to this AGREEMENT; and (b) LICENSEE has
adequate knowledge and expertise, or has used knowledgeable and expert
consultants, to adequately conduct such due diligence, and agrees to accept all
risks inherent herein.

XV. GENERAL

15.1   This AGREEMENT constitutes the entire and only agreement between the
parties for LICENSED SUBJECT MATTER and all other prior negotiations,
representations, agreements and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof will be made except by a
written document signed by all parties.

15.2   Any notice required by this AGREEMENT must be given by prepaid, first
class, certified mail, return receipt requested, and addressed in the case of
UTMDACC to:

25



--------------------------------------------------------------------------------



 



The University of Texas M. D. Anderson Cancer Center
Office of Technology Commercialization
7515 S. Main, Suite 490, Unit 0510
Houston, Texas 77030
ATTENTION: Christopher C. Capelli
with copy to BOARD:
BOARD OF REGENTS
The University of Texas System
201 West Seventh Street
Austin, Texas 78701
ATTENTION: Office of General Counsel
In the case of LICENSEE to:
Advanced Peptide Therapeutics, Inc.
9450 E Larkspur Drive
Scottsdale, Arizona 85260-8417
ATTENTION: Robert E Kennedy
Or in the case of HJF to:
The Henry M. Jackson Foundation for
the Advancement of Military Medicine, Inc.
1401 Rockville Pike, Suite 600
Rockville, Maryland 20852
ATTENTION: General Counsel
or other addresses as may be given from time to time under the terms of this
notice provision.

15.3   LICENSEE must comply with all applicable federal, state and local laws
and regulations in connection with its activities pursuant to this AGREEMENT.

15.4   This AGREEMENT will be construed and enforced in accordance with the laws
of the United States of America and of the State of Texas, without regard to its
conflict of law provisions. The Texas State Courts of Harris County, Texas (or,
if there is exclusive federal jurisdiction, the United States District Court for
the Southern District of Texas)

26



--------------------------------------------------------------------------------



 



    shall have exclusive jurisdiction and venue over any dispute arising out of
this AGREEMENT, and LICENSEE consents to the jurisdiction of such courts;
however, nothing herein shall be deemed as a waiver by BOARD, SYSTEM or UTMDACC
of its sovereign immunity.

15.5   Any dispute or controversy arising out of or relating to this AGREEMENT,
its construction or its actual or alleged breach will be decided by mediation.
If the mediation does not result in a resolution of such dispute or controversy,
it will be finally decided by an appropriate method of alternate dispute
resolution, including without limitation, arbitration, conducted in the city of
Houston, Harris County, Texas, in accordance with the applicable, then-current
procedures of the American Arbitration Association. The arbitration panel will
include members knowledgeable in the evaluation of the LICENSED SUBJECT MATTER.
Judgment upon the award rendered may be entered in the highest court or forum
having jurisdiction, state or federal. The provisions of this Section 15.5 will
not apply to decisions on the validity of patent claims or to any dispute or
controversy as to which any treaty or law prohibits such arbitration. The
decision of the arbitration must be sanctioned by a court of law having
jurisdiction to be binding upon and enforceable by the parties.

15.6   Failure of BOARD, UTMDACC or HJF to enforce a right under this AGREEMENT
will not act as a waiver of right or the ability to later assert that right
relative to the particular situation involved.

15.7   Headings included herein are for convenience only and will not be used to
construe this AGREEMENT.

27



--------------------------------------------------------------------------------



 



15.8   If any part of this AGREEMENT is for any reason found to be
unenforceable, all other parts nevertheless will remain enforceable.

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AGREEMENT.

                      BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS SYSTEM       ADVANCED PEPTIDE THERAPEUTICS,
INC.      
By
  /s/ John Mendelsohn, M.D.       By   /s/ Robert E. Kennedy    
 
 
 
         
 
   
 
  John Mendelsohn, M.D.           Name: Robert E. Kennedy    
 
  President           Title: President and CFO    
 
  The University of Texas                
 
  M. D. Anderson Cancer Center                   Date: 9/11/06       Date:
8/16/06    
 
                    THE UNIVERSITY OF TEXAS
M. D. ANDERSON CANCER CENTER       THE HENRY M. JACKSON
FOUNDATION FOR THE    
 
          ADVANCEMENT OF MILITARY
MEDICINE, INC.    
By
  /s/ Leon Leach
 
Leon Leach
Executive Vice President
The University of Texas
M. D. Anderson Cancer Center      
By  
/s/ John W. Lowe
 
John W. Lowe
President    
 
                    Date: 9/7/06       Date: 8/24/06    
 
                   

          Approved as to Content:
    By  /s/ Christopher C. Capelli         Christopher C. Capelli      Vice
President, Technology Transfer
M. D. Anderson Cancer Center   

Date: 8/20/06

28



--------------------------------------------------------------------------------



 



EXHIBIT I
     MDA94-022, entitled “Cancer Therapies by HER-2 Peptides,” and U. S. Patent
No. 6,514,942, created by Constantin G. Ioannides, Bryan A. Fisk and Maria
Ioannides (owned by BOARD).
     MDA 01-049, entitled “Induction of Tumor Immunity by Controlled
Modification of Amino Acid Side Chain Length Using Methyl/Methylene (CH2/CH3),”
and U. S. Provisional Application No. 60/362,778, created by Constantin G.
Ioannides, Martin L. Campbell, Catherine O. O’Brian and George Peoples (jointly
owned by BOARD and HJF).

29



--------------------------------------------------------------------------------



 



ATTACHMENT A
(Assignment Agreement and Assignment)
[***]

30